Title: To Benjamin Franklin from Cornelis Van der Oudermeulen, 3 July 1780
From: Oudermeulen, Cornelis van der
To: Franklin, Benjamin


Monsieur
Amsterd: ce 3 Juillet 1780
Avant mon depart pour la Nord Hollande, où je dois me rendre ce Soir pour vaquer pendant 10 a 12 jours aux affaires de la Compagnie, j’ai cru qu’il convenoit de repondre aussi laconiquement qu’il m’est possible a la lettre dont votre Excellence m’à honoré le 22. du mois passé. Elle ne m’est parvenue que hier.
En consequence j’ai lhonneur de vous presenter quelques idées Sur la feuille cÿ jointe. J’espere que par cette explication vous sentirez plus dans son entier la baze sur laquelle le plan proposé repose. J’avoue qu’il auroit demandé un plus ample detail, mais considerez je vous prie que la matiere est 1° de la derniere delicatesse, & 2°. qu’un Plan de cette nature demande qu’on expose Ses Idées le plus succintement qu’il Soit possible, afin de prevenir les inconveniens que les Memoires trop long (Selon l’experience que j’en ai) produisent assez Souvent, & a ce qui me paroit ce n’est pas un mal que sur un objet de cet importance, on pense, et on reflechisse, quelques tems. Je sens au reste que c’est en Amerique que la proposition doit en premier lieu etre goutée, avant qu’on puisse rien entreprendre ladessus en Europe. C’etoit à cause de cela pour aplanir bien des difficultés, que j’ai offert de faire le Voÿage. Mais maintenant que vos Idées me paroissent encore trop eloignées des miennes il convient de temporiser: peut être qu’un jour Votre Excellence observera que mes idées ont été plus ou moins analogue aux circonstances actuelles des affaires politiques. Du moins il me semble qu’elles sont propres pour parvenir le plutot au but qu’on Se propose. Une fois que Votre Etat Seroit parvenu à ce qu’il desire, alors les choses S’etabliront de soi même, & selon que les circonstances d’ alors le demanderont. Mais en attendant pour atteindre cet Epoque, il me semble qu’insensiblement on doit tacher de déranger la position actuelle du Commerce même, car Selon mes petites lumieres il paroit que par les choses qui se passent, que tot ou tard le Commerce Se transferera dans le N. d Ame. Tel est la Vicissitude auxquelles les affaires humaines sont Sujettes, vouloir Sÿ opposer, c’est vouloir se mettre contre un torrent impetueux—plus on cherche à retarder l’evenement qui aura certainement lieu dans les Siecles à venir, plus grand Sera le degat qui naturellement en pourra resulter un jour. Pour le moment la grande question Se borne à ceci. Les Finances sur le continent en E. Suffisent elles pour soutenir les enormes depances qu’il ÿ à encore à faire? Enfin pour ne pas entretenir pour le môment trop longtems Votre Excellence. Je prie d’observer que le Plan en question à pour but: Savoir:
1°. D’étendre le Commerce & la Navigation du Nord Am: & des Européens du continent.
2°. De nuire 1, 2, 3, et porter par la 8, a la 4, d’ou 5, 6, 7 &c.
3°. De rependre de plus en plus 13, Sur 14. &
4°. De 9 & 10 de plus en plus par la 11, 12.
Mais sur toute chose Je prie de considerer que ma proposition pour former la Compe. previligiés en Ame. n’est fondée que sur la necessité actuelle des Choses, car qu’on ait S.V.P. toujours en vue qu’une Puissance qui à eu une augmentation dans son commerce Sur les Import. & Export. pendant le cours de ce Siecle pour environ 16 millions de Livr. St. annuellement ne se persuade pas si facilement. Il faut pour cela non seulement prendre Son recours à la force ouverte, mais encore à beaucoup de moÿens imperceptibles. (Il est bon de dire que mes idées par ce mot d’imper. n’est entendu que relative. au commerce).
Je prie Votre Excellence de m’accuser la reception de la presente, d’annuler ces feuilles et de Secretter a jamais mon nom. N’aiant dans tout ceci d’autres vues que de randre autant qu’il me soit possible de Services à ma Patrie, et à mon Prochain.
J’ai lhonneur d’etre avec un profond respect,
Monsieur De Votre Excellence Le tres humble & tres Obeissant serviteur
C: V: D: Oudermeulen
Pour l’intelligence des Chiffres cÿdessus, Votre Exce. recevra quatre mots par Mr. D.—
